Citation Nr: 0913229	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression and paranoia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

In March 2008 the appellant testified at a BVA hearing before 
the undersigned Veterans Law Judge at the local RO; a 
transcript of that hearing is of record.

The Board notes that certain VA medical records were 
associated with the claims file after the issuance of the 
September 2007 statement of the case.  Although these VA 
medical records were considered by the RO in conjunction with 
the Veteran's separate claim for entitlement to a nonservice-
connected pension, they have not been considered by the RO in 
conjunction with this claim.  In addition, the claims folder 
does not contain a statement waiving initial RO consideration 
of the additional VA medical records.  The Board cannot 
consider additional pertinent evidence without first 
referring the evidence to the agency of original jurisdiction 
for review.  38 C.F.R. § 20.1304(c) (2008).  In this 
instance, however, the Board finds that the additional VA 
medical records are not "pertinent," as that term is 
defined in the above regulation.

38 C.F.R. § 20.1304(c) states that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issue."  The additional VA medical records that were 
associated with the claims file do not discuss the treatment 
or assessment of any psychiatric disability, and therefore do 
not relate to the issue on appeal.  The additional VA medical 
records do reflect that the Veteran takes medication for 
agitation.  See, e.g., March 2007 VA Medical Record.  
However, an October 2005 VA psychiatry note previously of 
record also reflects that the Veteran had been prescribed the 
same medication.  Therefore, as this information is 
cumulative and redundant of information already of record, 
the Board finds that it has no bearing on the appellate issue 
in this case.  As such, this appeal may be considered without 
any prejudice resulting to the Veteran.



FINDING OF FACT

The evidence of record, considered as a whole, is consistent 
with the Veteran's reported stressor of having been exposed 
to artillery fire during service, and such stressor has been 
shown to have served as the basis for a diagnosis of PTSD 
with symptoms of depression and paranoia.


CONCLUSION OF LAW

PTSD with depression and paranoia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, there is no prejudice to the Veteran 
by the Board proceeding with the issue of entitlement to 
service connection for PTSD with depression and paranoia 
without further discussion or development with regard to VA's 
duties to notify and assist under the VCAA.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether a veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or a veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then a veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  If there is no 
combat experience, or if there is a determination that a 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio, 
9 Vet. App. at 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of a 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Once independent verification of a stressor event has been 
submitted, a veteran's personal exposure to that event may be 
implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that a veteran was assigned to and stationed with a 
unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of the veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
PTSD with depression and paranoia as a result of his 
experiences while serving in Vietnam.  The Board finds that 
the first condition of a PTSD claim, that of a diagnosis in 
accordance with 38 C.F.R. § 4.125(a), has been met.  There is 
an October 2005 VA psychiatry note which contains an 
impression of PTSD and recommends psychiatric medication.  
The diagnosis was based on reported stressors of having been 
exposed to artillery fire.  The October 2005 VA psychiatry 
note describes the Veteran's in-service stressors and 
diagnoses him with PTSD.  Although the VA psychiatry note 
does not explicitly state that there is a link between the 
Veteran's PTSD and his alleged in-service stressors, the 
Board finds that such a link is implicit in the VA 
psychiatrist's opinion.  In this regard, the Board notes that 
the VA psychiatrist described the Veteran's alleged in-
service stressors specifically as those stressors have been 
alleged by the Veteran in his statements, and the VA 
psychiatrist alluded to no other possible cause of the 
Veteran's current PTSD diagnosis.  Although the VA psychiatry 
note does not specifically state that the impression given 
conforms to the criteria of the DSM-IV, the VA psychiatrist 
did assign the Veteran a Global Assessment of Functioning 
(GAF) score of 38.  GAF is a scale, presented and described 
in the DSM-IV which reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Because the VA psychiatrist assigned 
the Veteran a GAF score in accordance with the DSM-IV, and 
without any indication to the contrary, it is likely that his 
diagnosis also conformed to the criteria of the DSM-IV.

The Board notes that there is no medical evidence of record 
which diagnoses the Veteran with either depression or 
paranoia.  However, the Board notes that both depressed mood 
and suspiciousness can be symptoms of PTSD under the General 
Rating Formula for Mental Disorders contained in 38 C.F.R. 
§ 4.130.  The October 2005 VA psychiatry note reflects the 
Veteran's statement that he is suspicious of people.  The 
Veteran's affect was described at that time as being 
appropriate to a mood "that was in some ways suspicious."  
There is an August 2005 VA medical record which notes the 
Veteran's statement that he "gets paranoid in crowds."  In 
addition, at the March 2008 BVA hearing, the Veteran 
expressed concern over having his back turned to the door or 
toward other people.  March 2008 BVA Hearing Transcript (Tr.) 
at 2 - 3.  Therefore, the Board finds that the competent 
clinical evidence of record demonstrates that the Veteran 
experiences symptoms of suspiciousness or paranoia.

The post-service medical evidence of record contains no 
indication that the Veteran experiences symptoms of 
depression.  However, the Veteran's service treatment records 
contain a May 1968 sick call treatment record which reflects 
the Veteran's request for a psychiatric evaluation at that 
time due to symptoms including depression.  The May 1968 
physician did not refer the Veteran for a psychiatric 
evaluation, and stated that he was inclined to believe the 
Veteran was "after secondary gains."  However, because the 
Veteran did complain of depression while in service, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the competent clinical evidence of record 
demonstrates that the Veteran experiences symptoms of 
depression as well.

Further, the Board notes that the Veteran's symptoms of 
depression and paranoia are not attributed to disabilities 
other than PTSD by the medical evidence of record.  The Board 
is precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Therefore, the Board finds that a 
current PTSD disability, along with associated symptoms of 
depression and paranoia, has been demonstrated in this case.

With regard to medical evidence of a link between the 
Veteran's current PTSD and his alleged in-service stressors, 
the Board notes that the Veteran's service treatment records 
contain an October 1966 report of medical examination upon 
enlistment which notes a normal psychiatric examination at 
the time.  The corresponding October 1966 report of medical 
history reflects the Veteran's statement that he had not 
experienced and was not experiencing depression or excessive 
worry or nervous trouble of any sort at that time.  However, 
the Veteran did indicate that he had experienced frequent or 
terrifying nightmares.  There is a February 1970 report of 
medical examination upon separation from service in which a 
normal psychiatric evaluation was noted as well.  The record 
does not contain a report of medical history corresponding to 
the February 1970 report of medical examination.  However, 
there is evidence that the Veteran requested a referral for a 
psychiatric evaluation while in service, although the 
physician denied him this request at the time.  See May 1968 
Sick Call Treatment Record.

With regard to the alleged in-service stressors, the Veteran 
has described two incidents which purportedly occurred during 
his service in Vietnam.  The Veteran's service personnel 
records confirm that he was assigned to the 11th Engineer 
Battalion, 3rd Marines Division upon first arriving in 
Vietnam.  In his June 2005 statement, however, the Veteran 
alleges that on his second day in Vietnam he was sent on 
temporary attachment duty to another unit in Con Thien.  The 
Veteran states that he was transported by helicopter, and 
that the helicopter he was in became subject to incoming 
artillery fire as it approached the base were he was to be 
dropped off.  The Veteran alleges that the helicopter did not 
land, but that instead he had to jump from the helicopter as 
it hovered five or six feet above the ground.  In doing so, 
the Veteran states he got stuck up to his knees in mud and 
was unable to free himself for 15 to 20 minutes.  The Veteran 
described fearing for his life, as incoming artillery fire 
continued to land all around him during the time he spent 
freeing himself.

In a second June 2005 statement, the Veteran describes an 
incident in which he was traveling in a convoy from the 
"main base at Dong Ha" back to where he was stationed at 
Camp Carroll.  The Veteran alleges that the truck he was 
riding in continued past the turn-off for Camp Carroll, and 
that he had to walk back without any body armor, helmet, or 
weapon.  In his testimony, the Veteran described the walk 
back to Camp Carroll as being about two miles long up hill.  
See Tr. at 12.  The Veteran stated that during the walk back 
he was fearful of the possibility of a sniper attack or of 
being taken prisoner.  The Veteran further described coming 
across a group of people who pointed behind themselves and 
stated "V.C. - V.C."  The Veteran indicated that he made it 
safely back to the base, but stated that the next day a 
military convoy was attacked in the same location he had to 
walk through unarmed the night before.  In his testimony, the 
Veteran stated his belief that the reason he was not shot 
that night was because the enemy did not "want to give away 
their positions."  Tr. at 14.  In addition, the Veteran 
alleges that he and other service members were required to 
"clean up the field of battle" the next day.  See June 2005 
Statement.

In addition, the Veteran testified that although he was 
assigned to the 11th Engineer Battalion, he spent most of his 
time during his first tour of duty in Vietnam on temporary 
attachment duty with the 2nd Battalion, 9th Marines, a combat 
infantry battalion.  See Tr. at 7; October 2007 Substantive 
Appeal.  The Veteran testified that as an electrician he ran 
the generators which supplied power to Camp Carroll as an 
artillery base.  Id. at 8.  The Veteran described an incident 
in which an incoming rocket disabled a generator, preventing 
the combat infantrymen from firing back at the enemy.  The 
Veteran described having to get to the generator and start it 
back up, despite being subject to incoming enemy fire.  Id.  
When asked, the Veteran stated that the reason the 
infantrymen could not fire back without electricity from the 
generator was that they would not be able to see the mounts 
where they were going to plot their course and their 
trajectories.  Id. at 9.

As noted above, the Veteran's lay statements and testimony 
alone regarding combat-related stressors will be accepted as 
conclusive only if there is a showing that the Veteran 
"engaged in combat."  Without such a showing, evidence 
verifying or corroborating the in-service stressors is 
required.  The Veteran's Form DD 214 does not reflect that he 
received any decorations or medals specifically indicative of 
combat involvement, and reflects that his primary military 
occupational specialty (MOS) was that of an electrician.  
Although the Veteran's Form DD 214 does not specifically 
indicate combat involvement, the Veteran's service personnel 
records contain a "Combat History - Expedition - Awards 
Record" which lists various combat operations that took 
place in Vietnam during the time of the Veteran's service.  
This form specifically states that the Veteran participated 
in some of the combat operations, including Operation 
Pegasus, Operation Kentucky, and Operations Napoleon and 
Saline II.

In light of the above-mentioned evidence suggesting the 
Veteran's personal participation in combat operations, and 
affording the Veteran the benefit of the doubt, the Board 
finds it to be consistent with the places, types, and 
circumstances of the Veteran's service, including as 
described in the Veteran's statements and testimony, that he 
would have been subject to exposure to artillery fire in 
situations in which he was fearful for his life during 
service.  38 U.S.C.A. § 1154(a).  The Board does not find 
that the evidence of record establishes that the veteran 
engaged in combat activity with the enemy such that the 
evidentiary presumptions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f) are applicable.  See VAOPGCPREC 12-99.  
However, the Board finds no clear and convincing evidence 
contrary to the Veteran's statements and testimony as to his 
stressors of having been exposed to artillery fire, and 
further finds that such statements and testimony are 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of his documented 
service.  Zarycki, 6 Vet. App. at 98.  See also 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  Therefore, the Veteran's 
statements regarding stressors of exposure to artillery fire 
in service are accepted as confirmed, and no further 
development or corroborative evidence is required.

In sum, the record includes competent medical evidence of a 
diagnosis of PTSD, as well as symptoms of depression and 
paranoia; a link, established by competent medical evidence, 
between the Veteran's current PTSD and his confirmed in-
service stressors; and, with resolution of doubt in the 
Veteran's favor, credible evidence which confirms the 
Veteran's reported stressors of exposure to artillery fire in 
service.  38 C.F.R. § 3.304(f).  Accordingly, entitlement to 
service connection for PTSD is warranted.




ORDER

Entitlement to service connection for PTSD with depression 
and paranoia is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


